DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/4/21 has been considered and entered.  Claim 2 has been canceled.  Claims 1 and 3-20 remain in the application with claims 10-20 having been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1 and 3-9 remain the active claims in the application.  

In light of the amendment to the specification, the objection to the Title has been withdrawn.  Furthermore, the 35 USC 102 and 103 rejections have been withdrawn.  

Allowable Subject Matter
Claims 1 and 3-9 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach doping nitrogen into a Nb3Sn structure while pressurizing and holding the layer in nitrogen for at least 1 hour.
The prior art teaches including nitrogen in the Nb3Sn coating using gases nitrogen with gaseous tin and niobium gases but does not teach doping with nitrogen after forming film with pressure and for 1 hour or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art
Enstrom et al. teaches including nitrogen in the Nb3Sn coating using gases nitrogen with gaseous tin and niobium gases

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715